USCA4 Appeal: 21-7768      Doc: 14         Filed: 07/28/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7768


        TRAVIS AARON BALL,

                            Plaintiff - Appellant,

                     v.

        CAPTAIN JONATHAN ENGLISH, Captain at the Regional Jail; TED HULL,
        Superintendent at the Regional Jail; NORTHERN NECK REGIONAL JAIL,
        Facility,

                            Defendants - Appellees.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. Henry E. Hudson, Senior District Judge. (3:20-cv-00027-HEH-EWH)


        Submitted: July 26, 2022                                          Decided: July 28, 2022


        Before MOTZ, KING, and AGEE, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Travis Aaron Ball, Appellant Pro Se. Jeff W. Rosen, PENDER & COWARD, PC, Virginia
        Beach, Virginia, for Appellees.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7768      Doc: 14         Filed: 07/28/2022     Pg: 2 of 2




        PER CURIAM:

               Travis Aaron Ball appeals the district court’s order denying relief on his 42 U.S.C.

        § 1983 complaint. We have reviewed the record and find no reversible error. Accordingly,

        we affirm for the reasons stated by the district court. Ball v. English, No. 3:20-cv-00027-

        HEH-EWH (E.D. Va., Dec. 3, 2021). We dispense with oral argument because the facts

        and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2